                    3399IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

JACINDA GARDNER, individually and on behalf )
of all others similarly situated,           )
                                            )
                        Plaintiff,          )               Case No. 2:13-cv-03399-BHH
                                            )
         v.                                 )
                                            )
COUNTRY CLUB, INC., d/b/a MASTERS           )
GENTLEMEN’S CLUB,                           )
                                            )
                        Defendant.          )


     ORDER GRANTING FINAL APPROVAL OF CLASS SETTLEMENT,
APPROVING ATTORNEY FEES, ATTORNEY EXPENSES, AND SERVICE AWARDS



       This matter came before the Court on Plaintiff’s Unopposed Motion for Final Approval of

Settlement (ECF No. 195) (“Final Approval Motion”) and Plaintiff’s Unopposed Motion for

Award of Attorneys’ Fees, Expenses, and Service Payments (ECF No. 194) (“Attorneys’ Fee

Motion”).

       WHEREAS, a putative class action is pending before the Court entitled Gardner v. Country

Club, Inc. d/b/a Masters Gentlemen’s Club, Case No. 2:13-cv-03399-BHH (United States District

Court for the District of South Carolina, Florence Division); and

       WHEREAS, the Court has received and reviewed the Settlement Agreement entered into

between the Class Representative and the Class Members on the one hand, and Country Club, Inc.

(the “Agreement”) (ECF No. 190-3), and has considered the terms of the proposed settlement set

forth therein (the “Settlement”); and

       WHEREAS, all terms used herein shall have the same meanings as set forth in the
Agreement, unless otherwise defined herein; and

       WHEREAS, on February 8, 2019, the Court entered its order preliminarily approving the

Settlement of this class action as set forth in the Agreement, approving the form and method of

notice, and setting a date and time for a fairness hearing to consider whether the Settlement should

be finally approved by the Court pursuant to Rule 23(e) of the Federal Rules of Civil Procedure as

fair, adequate, and reasonable (ECF No. 191) (the “Preliminary Approval Order”); and

       WHEREAS, the Preliminary Approval Order further directed that all Class

Members be given notice of the Settlement and of the date for the final fairness hearing; and

       WHEREAS, the Court has received the declaration of Jeffrey Mitchell of Analytics

Consulting, LLC attesting to the provision of notice in substantial accordance with the

Preliminary Approval Order; and

       WHEREAS, the Court previously certified this action as a Class and Collective Action

(ECF Nos. 84, 135, 164); and

       WHEREAS, no objections to the Settlement were filed; and

       WHEREAS, two Class Members opted out of the action in response to the first notice of

class action, and seven Class Members opted out of the action in response to the notice of

settlement;

       WHEREAS, the Court having conducted a Final Fairness Hearing on June 11, 2019 (the

“Final Approval Hearing”) and having considered the arguments presented, all papers filed, and

all proceedings had therein;

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:




                                                 2
       1.      The Court has jurisdiction over the subject matter of this action, all Class Members

who have not excluded themselves from the action, and all Defendants.

       2.      In accordance with Rule 23(e) of the Federal Rules of Civil Procedure and the

requirements of due process, all members of the Settlement Class have been given proper and

adequate notice of the Settlement. Based upon the evidence submitted by the parties to the

Agreement, the Agreement, the arguments of counsel, and all the files, records, and proceedings

in this case, the Court finds that the Notice and notice methodology implemented pursuant to the

Agreement and the Court’s Preliminary Approval Order (a) constituted the best practicable notice

under the circumstances; (b) constituted notice that was reasonably calculated, under the

circumstances, to apprise Class Members of the pendency of the litigation, their right to object to

the Settlement, and their right to appear at the Final Approval Hearing; (c) were reasonable and

constituted due, adequate, and sufficient notice to all persons entitled to notice; and (d) met all

applicable requirements of the Federal Rules of Civil Procedure, and any other applicable law.

3.     The Agreement in this action warrants final approval pursuant to Rule 23(e) of the Federal

Rules of Civil Procedure because it resulted from vigorously contested litigation, extensive

discovery and motion practice, and good-faith arm’s length negotiations between the parties, and

it is fair, adequate, and reasonable to those it affects, considering the following factors: (i) the

relative strength of Plaintiffs’ case on the merits; (ii) the existence of any difficulties of proof or

strong defenses Plaintiffs are likely to encounter if the case goes to trial; (iii) the anticipated

duration and expense of additional litigation; (iv) the solvency of

Defendants and the likelihood of recovery of a litigated judgment; and (v) the degree of opposition

to the settlement. In re Jiffy Lube Sec. Litig., 927 F.2d 155, 159 (4th Cir. 1991).




                                                  3
        4.      The Court hereby approves the Class Action Settlement Agreement and the

Settlement set forth therein as being a fair, reasonable and adequate compromise of a bona

fide dispute over the application of the provisions of the Fair Labor Standards Act and South

Carolina wage-hour law. The Settlement Agreement is the result of arm’s-length negotiations

between experienced attorneys who are familiar with class action litigation in general and with the

legal and factual issues of this case in particular.

        5.      The Settlement applies to, and shall be binding upon, the previously-certified Rule

23 class, which is: All persons who, at any time during the period of December 4, 2010 to

February 7, 2019, performed as a dancer/entertainer at Defendant’s adult entertainment

club in Myrtle Beach, South Carolina. The Settlement also applies to, and shall be binding upon,

the 29 individuals, including the Named Plaintiff, who previously filed with this Court their written

consent to join in a collective action under the Fair Labor Standards Act. The Settlement does not

apply to, and is not binding upon, the 9 individuals who previously requested exclusion from the

class action or the one individual who previously negotiated an individual settlement with

Defendant.

        6.      The Court finds that the Parties’ notice plan, which was previously approved by the

Court, was implemented appropriately and comported with the requirements of Rule 23, the class

members’ due process rights, and principles of fairness.

        7.      The Court approves the Parties’ proposed plan of allocation, which is as follows:

        Gross Settlement Amount:        $1,500,000
        Attorney Fees:                  $500,000
        Attorney Expenses:              $82,763.04
        Administration Expenses:        Up to $20,000



                                                   4
       Service/Incentive Awards:      $20,000 ($10,000 to Jacinda Gardner, $2,500 to each of the
                                      following: Jessica Talbot, Leila Kurri, Stephanie DeBaggis,
                                      and Charlotte Smith)

       FLSA Enhancement Fund:         $217,500

       Equal Distribution Fund:       $500 per class member, up to a maximum fund of $500,000

       Proportional Distribution Fund:        All remaining sums.


       All known class members shall receive equal shares from the Equal Distribution Fund. The

individuals who submit claims approved by the Administrator shall share in the Proportional

Distribution Fund, and each claimant’s share shall be in the amounts determined by the

Administrator based on the claimants’ relative tenures as performers at Masters Gentlemen’s Club

within the class period. The 29 Opt-In Plaintiffs (including Plaintiff Gardner) who filed their

consents to join the action during the litigation shall receive equal shares of $7,500 each from the

FLSA Enhancement Fund.

       8.      Upon consideration of the factors enumerated in Barber v. Kimbrell’s, Inc., 577

F.2d 216, 226 n. 28 (4th Cir. 1978), the Court approves Class Counsel’s request to be awarded

attorney fees of $500,000, representing one-third of the Gross Settlement Amount. The request is

reasonable in light of: (1) the time and labor expended; (2) the novelty and difficulty of the

questions raised; (3) the skill required to properly perform the legal services rendered; (4) the

attorney’s opportunity costs in pressing the instant litigation; (5) the customary fee for like work;

(6) the attorney's expectations at the outset of the litigation; (7) the time limitations imposed by

the client or circumstances; (8) the amount in controversy and the results obtained; (9) the

experience, reputation and ability of the attorney; (10) the undesirability of the case within the

legal community in which the suit arose; (11) the nature and length of the professional relationship

between attorney and client; and (12) attorneys’ fees awards in similar cases. The administrator is
                                                 5
authorized to release Class Counsel’s fee award in accordance with the schedule described in the

settlement agreement.

       9.      The Court approves Class Counsel’s request to be reimbursed $82,763.04 in

expenses from the Gross Settlement Fund. Class Counsel and their local counsel incurred

$81,463.04 in expenses while prosecuting this action as of May 6, 2019, and incurred additional

expenses estimated at $1,300 to attend the final fairness hearing. The expenses are equivalent to

5.5% of the Gross Settlement Amount, which is reasonable in light of the length of the litigation

and the amount of discovery and travel undertaken by Class Counsel. The administrator is

authorized to release Class Counsel’s expense award in accordance with the schedule described in

the settlement agreement.

       10.     The Court approves the award of a $10,000 incentive/service payment to named

Plaintiff Jacinda Gardner. The payment is reasonable in light of the time, effort, and risks borne

by Plaintiff Gardner in furtherance of this action for the benefit of the class. The Court also

approves awards of $2,500 each to Jessica Talbot, Leila Kurri, Stephanie DeBaggis, and Charlotte

Smith for their time and effort expended to testify for the benefit of the class. The administrator is

authorized to release the payments to the aforementioned plaintiffs in accordance with the schedule

described in the settlement agreement.

       11.      Class Members are hereby deemed to have released all Released State Law Claims

as described in the Settlement Agreement ¶¶ 42, 89. Additionally, Named Plaintiff, Class Members

who are Claimants, and the FLSA Opt-In Plaintiffs are deemed to have released all Released State

Law Claims and all Released Federal Law Claims as described in the Settlement Agreement ¶¶

43, 89. Defendants are deemed to have released all counterclaims as described in the Settlement

Agreement, ¶¶ 39, 91.

                                                  6
        12.    Defendant shall comply with its agreement to implement changes to its employment

and payment practices with respect to Entertainers/Dancers, including: classification of

entertainers as commission-earning service employees, guaranteed payment from Defendant to

entertainers sufficient to meet the minimum and overtime wage requirement (subject to a

credit/offset based on commissions received and kept by dancers through private dance sales);

operation of a time clock or comparable methodology to accurately record all hours worked by

entertainers; tracking of all private dance sales and commissions; maintenance of records and

periodic review to ensure no entertainer earns less than the statutorily required wages; and a fully

enforced prohibition on all mandatory “tip-out” requirements for entertainers.

        13.    As no objections to the settlement have been filed, the “Effective Date” for

purposes of the Settlement Agreement is the date of this Order.

        14.    The settlement administrator is hereby authorized to release payments to Named

Plaintiff, Class Members, Opt-in Plaintiffs, and Class Counsel in accordance with the plan and

schedule described in the Settlement Agreement.

        15.    This case is hereby DISMISSED WITH PREJUDICE and without costs to any

Party, other than those specified in the Agreement and this Order.

        16.    Without affecting the finality of the Judgment in any way, the Court retains

jurisdiction over (a) implementation of the Settlement and the terms of the Agreement; (b)

distribution of any settlement funds to Plaintiff, Plaintiff’s Counsel, and Class Members, (c) all

other proceedings related to the implementation, interpretation, administration, consummation,

and enforcement of the terms of the Agreement and Settlement, and the administration of all

Claims submitted by Class Members. The time to appeal from this Judgment shall commence upon

its entry.

                                                 7
       17.    This Court finds that there is no just reason for delay and expressly directs judgment

and immediate entry by the Clerk of the Court.




       IT IS SO ORDERED.



Date: 6/11/2019

                                             /s/Bruce H. Hendricks ________
                                             The Honorable Bruce Howe Hendricks
                                             United States District Judge




                                                 8
